ORDER

PER CURIAM.
Frederick Shears (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first degree in violation of section 569.020 RSMo 2000. Defendant was sentenced to fifteen years in prison to be served consecutively with a sentence he was serving in the City of St. Louis. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).